DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0201807 to Feng et al.


As per claim 1, Feng et al. teach a shift register circuit, comprising: a plurality of cascaded shift register unit groups (Fig. 22, A1/A2 and A3/A4); 
wherein each of the plurality of shift register unit groups comprises at least two shift register units (Fig. 22, A1 and A2), and each of the at least two shift register units comprises a signal input terminal (Fig. 17, source/drain of B1), a scan control terminal (Fig. 17, gate of B2), a first level terminal (Fig. 17, VGL1 terminal), a clock signal terminal (Fig. 17, CLKB), a signal output terminal (Fig. 17, CRT), an input module (Fig. 17, B1/B2), an output module (Fig. 17, D1), a pull-down module (Fig. 17, R1/A2/R8/R11) and a pull-down control module (Fig. 17, E12); 
in a same shift register unit, the input module (Fig. 17, B1/B2) is electrically connected with the signal input terminal (Fig. 17, source/drain of B1), the scan control terminal (Fig. 17, gate of B2) and the output module (Fig. 17, D1) respectively, and the input module and the output module are electrically connected with a first node (Fig. 17, Q1); the output module is further electrically connected with the signal output terminal (Fig. 17, CRT) and the clock signal terminal respectively (Fig. 17, CLKB); the pull-down module (Fig. 17, R1/A2/R8/R11) is electrically connected with the first node (Fig. 17, via R1), the first level terminal (Fig. 17, connected to VGL1 terminal via A2), the signal output terminal (Fig. 17, connected to CRT via R8/R11) and the pull-down control module respectively (Fig. 17, connected to E12 via R8), and the pull-down module and the pull-down control module are electrically connected with a second node (Fig. 17, QB_A); the pull-down control module (Fig. 17, E12) is used for controlling (Fig. 17, paragraph 193) a potential of the second node (Fig. 17, QB_A) according to an input signal from the signal input terminal (Fig. 17, when the input signal STU1 is enabled, Q1 is also enabled, so that transistor E12 transfers signals VGL1 to QB_A node); the pull-down module (Fig. 17, R1/A2/R8/R11) is used for controlling a first level signal (Fig. 17, VGL1) from the first level terminal to be transmitted to the first node (paragraph 220) and the signal output terminal according to the potential of the second node (Fig. 17, VGL1 is transmitted to CRT terminal via R8/R11 when QB_A is enabled); the input module is used for controlling the input signal from the signal input terminal to be transmitted to the first node according to a scan control signal from the scan control terminal (Fig. 17, STU1 signal is transmitted to Q1 node when the gate of B2 is enabled); and the output module (Fig. 17, D1) is used for controlling a clock signal (Fig. 17, CLKB) from the clock signal terminal to be transmitted to the signal output terminal according to a potential of the first node; 
in each of the plurality of shift register unit groups, a signal output terminal of each of the at least two shift register units in a shift register unit group of a previous stage is electrically connected with a scan control terminal of each of the at least two shift register units in a shift register unit group of a next stage (Fig. 21, CR of A1 is connected to STU1 of A3 and A4), and an enable level of a scan signal outputted from each of the at least two shift register units in the shift register unit group of the next stage is located after an enable level of a scan signal outputted from each of the at least two shift register units in the shift register unit group of the previous stage (Fig. 23, OUT1 signals are sequential); and 
in a same shift register unit group, a pull-down control module of one of the at least two shift register units also serves as a pull-down control module of each of other shift register units (Fig. 17, both top and bottom QB_A lines are reset to VGL1 via E12), and a signal output terminal of each of the at least two shift register units sequentially outputs an enable level of a scan signal (Fig. 23, OUT1 signals are sequentially output).

As per claim 2, Feng et al. teach the shift register circuit according to claim 1, wherein in a clock period, in a same shift register unit group, an enable level of a clock signal from a clock signal terminal of each of the at least two shift register units is sequentially shifted (Fig. 23, clk signals are sequentially shifted).

	As per claim 21, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons. Furthermore, Feng et al. also teach a display panel, comprising the shift register circuit (Fig. 26, paragraph 50).

As per claim 22, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons. Furthermore, Feng et al. also teach a display device, comprising a display panel, wherein the display panel comprises the shift register circuit (Fig. 26, paragraph 50)

Allowable Subject Matter

Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694